Title: James Moylan to the American Commissioners, 7 January 1778
From: Moylan, James
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Honorable Gentlemen
L’Orient 7th Janua 1778
I beg leave to refer you to my letter of the 2d. instant, and altho’ I am not yet in the situation you prescribed for me to transact your Bussiness here, I am nevertheless induced, as well from the season of the year, as the reports of Captains Thompson and Green, to inform you; that the Ship Durass of near Eight hundred Tons Burthen, which is here for sale, wou’d be a cheap purchass at 50 to Fifty five thousand Livers, which sum I think she may be procured for. Those Gentlemen told me, they gave you a particular discription of this vessel in writing, which leaves me only to add, that she may be fitted ready for the sea in the next month, was she to be put in hands soon, and that from the temper of the people’s minds here, a sufficient number of seamen may be had in this port to navigate her &ca., in case of no new obstacle.
Was such a speculation to take place, I wou’d beg leave to recommend the purchass of cordage from the Kings stores in Brest; it may be had cheap, on account of it’s being already used by Ships of War, and from the samples I have seen here of it, I am persuaded it wou’d be a necessary article at the other side of the water.
Operations of this Kind may be conducted in this Port with facility, even under the common circumstances; from it’s vicinity to the sea and it’s exports to the East Indias.
The Captain of the Ship Bernier who arrived here a few days ago from India, tells me that he spok with Captain Butler of the Privateer Brig Molly of fourteen guns belonging to Boston, the 21st ulto. off of Bordeaux, who informd him, that he left said port of Boston about the 15th November, that he had taken four prizes, one of which a Ship of three hundred Tons in company with him from Oporto with Wine &c. and that he intended for some port of Spain. The Captain got no other news from him. I have the Honor to be with infinite respect Honorable Gentlemen Your most obedient humble servant
James Moylan
 
Addressed: The Honorable The Commissioners / of the United States of America
Notation: Jany 7th 1778 Letter from Mr Moylan L Oreint
